Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
The facts seem ample to support the verdict, and we perceive no advantage in setting them out at length or in detail.
There are a number of bills of exception, each of which has been carefully examined. Several of these bills complain of testimony, the reception of which was objected to because of supposed defects in the affidavit and search warrant. Neither the affidavit nor the search warrant referred to are made parts of or exhibits to any of said bills. This is uniformly held necessary in order to bring about the consideration of such objections. We might, in this connection however, remark that we have examined the search warrant and the affidavit therefor which appear in the record but not as part of or exhibits to any bill of exception — and are of opinion that said instruments are in accordance with the requirements of the statute. It would be but lengthening the opinion to set out in detail the objections in the various bills based on the ground above mentioned. This disposes of bills of exception 1, 2 and 3.
Another bill complains of the reception of testimony of the finding of empty bottles which had had whisky in them, and also of another quantity of whisky found at the same time and near the same place. The ground of objection was that appellant was being tried for possessing parts of two pints of whisky and for having a half gallon. Such grounds of objection are in no way verified by the trial court, nor can the correctness of same be appraised by this court. Another bill complains of the fact that the evidence found by the officers upon the occasion of their search, in the form of bottles, whisky, etc., was brought into the court room and exhibited to the jury and permitted to remain during the trial. To assert that this was unwarranted, was prejudicial, inflammatory and unnecessary, brings nothing tangible before us which we can review. Complaint appears in another bill of exception of the refusal of a written instruction to the jury to the effect that if they believed appellant was in possession of the alleged liquor for any other purpose than sale, they should acquit. The only other purpose of possession finding support in the record was that it was had for medicinal purposes. The law relative to this issue was fully submitted in the main charge.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 16 
                    ON MOTION FOR REHEARING.